--------------------------------------------------------------------------------

EXHIBIT 10.1
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACT ID CODE PAGE OF
PAGES   1 10

2. AMENDMENT/MODIFICATION NO. 3. EFFECTIVE DATE 4. REQUISITION/PURCHASE REQ NO.
5. PROJECT NO. (If  applicable) P00025
See Block 16C
See Schedule
  6. ISSUED BY CODE   HM0210 7. ADMINISTERED BY (If  other than item 6) CODE 
[*]
 
Nat'l Geospatial-Intelligence Agen.
ATTN: OCSR/MS: S84-OCSR
7500 GEOINT DRIVE
SPRINGFIELD VA 22150             
 
 
[*]
[*]
[*]
[*]
 
 
   
8.NAME AND ADDRESS OF CONTRACTOR (No, street, state and ZIP code)
 
 
x
9A. AMENDMENT OF SOLICITATION NO.
 
    GEOEYE IMAGERY COLLECTION SYSTEMS INC.        
2 325 DULLES CORNER BOULEVARD
HERNDON VA 201714674
 
 
 
 
 
9B. DATED (SEE ITEM 11)
 
 
   
x
 
10A. MODIFICATION OF CONTRACT/ORDER NO.
HM021010C003
 
          10B. DATED (SEE ITEM 13)    
CODE
               1FND1
FACILITY CODE
 
 
 
08/06/2010
   

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLITATIONS
o
  The above numbered solicilation isamended as set forth in
item 14. The hour and date specified for rece'pt of Offer           ois
extended     ois not extended.     Offers must acknowledge receipt of this
amendment prior to the hour and date specified or as amended, by one of the
following methods: (a) By completing Items 6 and 15, and returning ________
copies of the amendment; (b) By acknowledge receipt of this amendment on each
copy of the offer submitted; or (c) By Items separate letter or telegram which
includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGE TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12. ACCOUNTING AND APPROPRIATION DATE (if required)
See Schedule
Net Increase:   
 
$ 37,325,557.00
 

13.THIS ITEM ONLY APPLIES TO MODIFICATlON OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO.AS DESCRIBED IN ITEM 14.
 
CHECK ONE
 
 
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specifically authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT
 
   
 
B. THE ABOVE NUMBERED CONTRACT/ ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriate date, etc) SET FORTH IN
ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
   
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF.
 
 
 
x
 
 
D. OTHER (Specify type of modification and authority)
 
Mutual Agreement of the Parties

 
E. IMPORTANT:       Contractor      oIs not         xIs required to sign this
document and return ______________1_______         copies to the Issuing office.
 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subjet matter where feasible.)
Tax ID Number : 54-1660268
DUNS Number : 824842249
The purpose of this modification is to :
 
A.  Restructure Exercise Option 2 Contract Year 3 contract line item (CLIN) 0201
Service Level Agreement For Pixel & Imaginary Acquisition/Operations (Baseline
Collection Capacity from a twelve (12) month option performance period into a
three (3) month performance period followed by a nine (9) month option
performance period.
 
B.   Restructure CLIN 0201 into four Sub-CLIN's
 
Contined . . .
 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore, remains unchanged and in full force and
effect. 15A. NAME AND TITLE OF SIGNER (Type of print) 16A. NAME AND TITLE OF
CONTRACTING OFFICER (Type or print) William Schuster, COO [*] 15B.
CONTRACTOR/OFFEROR 15C. DATE SIGNED 16B. UNITED STATES OF AMERICA 16C. DATE
SIGNED /s/ William Schuster 8/30/2012 [*] 8/30/2012

 
UNCLASSIFIED
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED

CONTINUATION SHEET REFERENCE NO. OF DOCUMENT BEING CONTINUED PAGE        OF
HM021010C0003/P00025 2 10

NAME OF THE OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC.
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
1.  Sub-CLIN 0201AA- Service Level Agreement (SLA), 3 month period from
01-September-2012 through 30-November-2012 valued at $37,500,000;
 
         
2.  Sub-CLIN 0201AB - NIPRNET & SIPRNET Web Hosting Service (WHS), from
01-September-2012 through 27-September-2012  valued at $750,000;
 
         
3.  Sub-CLIN 0201AC - NIPRNET & SIPRNET Web Hosting Service (WHS), from
28-September-2012 through 30-November-2012 valued at $1,500,000;  and
 
         
4.  Sub-CLIN 0201AD - SLA including NIPRNET & SIPRNET WHS, 9 month period from
01-December-2012 through 31-August-2013) valued at $119,250,000.
 
         
C.  Exercise Option 2 Contract Year 3 for contract line items (CLIN) 0201AA
Service Level Agreement For Pixel & Imagery Acquisition/Operations (Baseline
Collection Capacity), CLIN 0204 Value-Added Products And Services, CLIN 0205
Physical Media Delivery and CLIN 0206 System Engineering Services Support.
Option CLINs 0201AB, 0201AC and 0201AD are not exercised.
 
         
D.  Reflect changes previously concurred with by GeoEye (GeoEye email of July
13, 2012) to the Permanent Withhold Service paragraphs under the EnhancedView
Imagery Acquisition Statement of Work, Appendix A and B.
 
         
E.  Additionally, the Parties agree that:
 
         
1.   During the Sub-CLIN 0201AA performance period, the fourth and fifth
Performance Criteria (timelines) under SOW Appendix B Table 18A will be in
effect vice the fourth and fifth Performance Criteria under SOW Appendix A Table
18B;
 
         
2.   During the Sub-CLIN 0201AD performance period, the fourth and fifth
Performance Criteria (timelines) under SOW Appendix B Table 18A will remain in
effect through January 31, 2013 vice the fourth and fifth Performance Criteria
under SOW Appendix A Table 18B, after which the fourth and fifth Performance
Criteria (timelines) under Table 18B will be in effect; and
 
         
3.   During December 2012 and January 2013
Continued ...
 
       

 
UNCLASSIFIED
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED

CONTINUATION SHEET REFERENCE NO. OF DOCUMENT BEING CONTINUED PAGE        OF
HM021010C0003/P00025 3 10

NAME OF THE OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC.
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
(Sub-CLIN 0201AD performance period) GeoEye will provide an additional 100,000
sqnmi of IKONOS Pan/MSI imagery in addition to the IKONOS sqnmi already
specified in SOW Appendix B Tables 16a and 16b.
 
         
F.   In accordance with Attachment 1, EnhancedView Imagery Acquisition Statement
of Work, Appendix B, Metrics Reporting/Reports and Performance Criteria,
$244,443 in CLIN 0101 Performance Criteria penalty consideration has been
applied against CLIN 0201AA, reducing the total amount required to fund CLIN
0201AA from $37,500,000.00 to $37,255,557.00. (This amount may further increase
if additional Hold Back penalty consideration becomes available.)
 
         
G.   These Options are exercised in accordance  with the contract terms and
conditions  of the contract. The performance period is extended through
30-November-2012  for CLIN 0201 and through 31-August-2013 for CLINs 0204, 0205
and 0206. Accordingly, the contract is modified as follows:
 
         
1.   Under Section B, Supplies or Services and Prices/Costs  (change pages 22
through 26 are attached hereto) (page 26 is for repagination):
 
         
a.   Under Paragraph B.7 Total Contract Price/Total Contract Funding:
 
         
(1)   Under CLIN Series 0200, CLIN 0201 is broken into CLINs 0201AA, 0201AB,
0201AC and 0201AD, with Maximum Total Price values as indicated in Paragraph B
above.
 
         
(2)   Under CLIN Series 0200, CLIN 0201AA, the Obligated Amount column is
increased by $37,255,557.00  from $0.00 to $37,255,557.00. The Unfunded Amount
column decreased by $37,255,557.00 from $37,500,000.00 to $244,443.00. The
Maximum Total Price is unchanged. In accordance with the Section B.7 Table,
Note# 2 (see 1.a.(8) below), CLIN 0201AA is deemed fully funded.
 
         
(3)   Under CLIN Series 0200, CLIN 0201AB is established as described above.
 
Continued ...
 
       

 
UNCLASSIFIED
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED

CONTINUATION SHEET REFERENCE NO. OF DOCUMENT BEING CONTINUED PAGE        OF
HM021010C0003/P00025 4 10

NAME OF THE OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC.
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
(4)   Under CLIN Series 0200, CLIN 0201AC is established as described above.
 
         
(5)   Under CLIN Series 0200, CLIN 0201AD is established as described above.
 
         
(6)   Under CLIN Series 0200, CLIN 0206, the  Obligated Amount column is
increased by $70,000.00 from $0.00 to $70,000.00. The Unfunded Amount column is
decreased by $70,000.00 from $5,000,000.00 to $4,930,000.00. The Maximum Total
Price is unchanged.
 
         
(7)   Under CLIN Series 0200, Subtotal Contract Year 3, the Obligated Amount
column is increased by $37,325,557.00 from [*] to [*]. The Unfunded Amount
column is decreased by $37,325,557.00 from [*] to [*]. The Maximum Total Price
is unchanged.
 
         
(8)   Under Total Contract Value with Options, the Obligated Amount column is
increased by $37,325,557.00 from [*] to [*]. The Unfunded Amount column is
decreased by $37,325,557.00 from [*] to [*]. The Maximum Total Price column is
unchanged.
 
         
(9)   At the bottom of the Section B.7 Table, new Note # 2 is added as
follows:  Note #2: In accordance with (IAW) Attachment 1, EnhancedView  Imagery
Acquisition Statement of Work, Appendix B, Metrics Reporting/Reports  and
Performance Criteria, $244,443 in CLIN 0101 Performance Criteria penalty
consideration has been applied against funds due under CLIN 0201. Accordingly,
the CLIN 0201AA Obligated Amount column will not exceed $37,255,557.00. This
amount may further decrease if additional Performance Criteria penalty
consideration is due the Government.
 
         
b.   Under Paragraph B. 10 Option CLINs 0101, 0201, 0301, 0401, 0501, 0601,
0701, 0801, and 0901 - Commercial Satellite Imagery - Service Level Agreement
For Pixel & Imagery Acquisition/Operations (Baseline Collection Capacity), in
the Table, Option CLIN 0201 (Contract Year 3) is revised into CLIN 0201AA,
Continued ...
 
       

 
UNCLASSIFIED
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED

CONTINUATION SHEET REFERENCE NO. OF DOCUMENT BEING CONTINUED PAGE        OF
HM021010C0003/P00025 5 10

NAME OF THE OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC.
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
0201AB, 0201AC and 0201AD as indicated on change page 24.
 
         
2.   Under Section F, Deliveries or Performance (change pages 30 and 31 are
attached hereto):
 
         
a.   Paragraph F.2 FAR 52.247-34 F.O.B. Destination.
 (NOV 1991), the address is revised
to: 2325 Dulles Corner Boulevard, Herndon, VA 20171-4674.
 
          b.   Paragraph F.3 Consignee and Address:
 
          (1)   The Defense Courier Service address is revised to:
 
         
[*]
[*]
[*]
[*]
 
         
(2)   The NGA address is revised to: NGA Registry, Mail Stop N23
 
         
[*]
[*]
[*]
[*]
 
         
c.   Paragraph F.5 Period of Performance, paragraph a.:
 
         
(1)   Under the first paragraph the second sentence is revised to
read:  Specific CLIN periods of performance, excluding CLIN Series 010x and CLIN
0201, are as shown below.
 
         
(2)   Under the first paragraph a new third sentence is added as follows: CLIN
0201 is broken into a four part option with different performance
periods: Sub-CLIN 0201AA, 01-September-2012 through 30-November-2012; Sub-CLIN
0201AB, 01-September-2012 through 27-September-2012; Sub-CLIN 0201AC,
28-September-2012 through 30-November-2012;  and Sub-CLIN 0201AD
01-December-2012 through 31-August-2013.
 
         
(3)   In the Table, MAPCPE for CLIN Series 0x01 Contract Year 3 is revised to
reflect the new third sentence above.
Continued ...
 
       

 
UNCLASSIFIED
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED

CONTINUATION SHEET REFERENCE NO. OF DOCUMENT BEING CONTINUED PAGE        OF
HM021010C0003/P00025 6 10

NAME OF THE OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC.
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
 
3.   Under Section G, Contract Administration Data, Paragraph G.6, Accounting
and Appropriation Data, the table is revised to reflect the $37,255,557.00
obligation under CLIN 0201AA and the $70,000.00  obligation under CLIN 0206.
Change page 34a is attached hereto.
 
         
4.   Under Section H, Special Contract Requirements, Special Contract
Requirement H.24, Exercise Of Options, Paragraph a (change page 46 is attached
hereto):
 
         
a.   The third sentence is revised to read as follows:  An option will be
exercised by issuance of a modification prior to the end of the current contract
period, EXCEPT FOR: Option 1 Contract Year 2, which will be exercised by
issuance of a modification not later than October 31, 2011; Option 2 Contract
Year 3 CLIN 0201AC, which will be exercised by issuance of a modification  not
later than September 14, 2012; and Option 2 Contract Year 3 CLIN 0201AD, which
will be exercised by issuance of a modification not later than December 15,
2012.
 
         
b. The fourth sentence is revised to read as follows: The Government will
provide written notice 30 days prior to its intent to exercise any option except
for CLIN 0201AD, where the Government will provide written notice not later than
October 31, 2012.
 
         
5.   Under Section J - List of Attachments, Attachment 1, EnhancedView Imagery
Acquisition Statement of Work (SOW) dated May 30, 2012 is revised to change the
date to August 24, 2012. Change page 63 is attached hereto.
 
         
6.   Under Attachment  1, EnhancedView  Imagery Acquisition Statement of Work
(SOW), the following changes are made:
 
         
a.   On the Title Page, the date is changed to 24 August 2012. Change page 1 is
attached hereto.
 
         
b.   Under Appendix A, Baseline Imagery Period Service Level Agreement Schedule:
 
         
(1)   Under the paragraph entitled
Continued ...
 
       

 
UNCLASSIFIED
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED

CONTINUATION SHEET REFERENCE NO. OF DOCUMENT BEING CONTINUED PAGE        OF
HM021010C0003/P00025 7 10

NAME OF THE OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC.
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
"Permanent Withhold Service'', the paragraph is revised as delineated on change
page 43. Change page 43 is attached hereto.
 
         
(2)   Table 15, Performance Criteria and Table 18B Performance Criteria, the
effective date in the Table header is revised to read: Effective December 1,
2012. Change pages 45a through 45f are attached hereto.
 
         
c.  Under Appendix B, Baseline Imagery Period Service Level Agreement Schedule:
 
         
(1)   Under the paragraph entitled "Permanent Withhold Service", the paragraph
is revised as delineated on change page 53.  Change page 53 is attached hereto.
 
         
(2)   Table 15, Performance Criteria and Table 18B Performance Criteria, the
effective through date in the Table header is revised to read: Effective October
5, 2011 thru November 30, 2012, then Table 18B. Change pages 55a through 55d are
attached hereto.
 
         
Discount Terms:
         
Net 30
         
Payment:
DFAS Acct. Mtn. & Control/JDAC
ATTN: DFAS-IN-FI-JAM DEP 3248
8899 E. 56th Street
Indianapolis, IN 46249
Customer Service 1-888-332-7366
---FAX 1-866-894-8007
 
FOB: Destination
Period of Performance: 08/06/2010 to 08/31/2013
 
         
Change Item 0201 to read as follows
(amount shown is the obligated amount):
 
        0201
Commercial Satellite Imagery - Service Level Agreement For Pixel & Imagery
Acquisition/Operations (Baseline Collection Capacity). Total Value of CLIN 0201
if all Sub-CLINs are exercised is [*]. Product/Service  Code: 7640
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
      0.00  
 
Add Item 0201AA as follows:
Continued ...
 
       

 
UNCLASSIFIED
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED

CONTINUATION SHEET REFERENCE NO. OF DOCUMENT BEING CONTINUED PAGE        OF
HM021010C0003/P00025 8 10

NAME OF THE OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC.
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
0201AA
 
Commercial Satellite Imagery - Service Level Agreement For Pixel & Imagery
Acquisition/Operations (Baseline Collection Capacity).
CLIN VALUE$37,500,000.00
Incrementally Funded Amount: $37,255,557.00
Product/Service Code:  7640
Product/Service  Description: MAPS, ATLASES, CHARTS, & GLOBES
Requisition No: NSU8G82177AS94
 
     
 
37,255,557.00
 
Accounting Info:
9720100.4802 8A2 85CR P533XX SU8888 594C0 35102B
880300 ACRN: AN
Funded: $37,255,557.00
Period of Performance: 09/01/2012 to 11/30/2012
 
         
Add Item 0201AB as follows:
 
        0201AB
Commercial Satellite Imagery - NIPRNET and SIPRNET
 Web Hosting Service (WHS) for the Service Level Agreement For Pixel & Imagery
Acquisition/Operations (Baseline Collection Capacity).
Amount: $750,000.00(0ption Line Item)
08/31/2012
CLIN VALUE$750,000.00
Incrementally Funded Amount: $0.00
Product/Service Code:   7640
Product/Service  Description: MAPS, ATLASES, CHARTS, & GLOBES
Requisition No: NSU8G82177AS94
 
      0.00  
Accounting Info:
9720100.4802 8A2 85CR P533XX SU8888 594C0 35102B
880300 ACRN: AN Funded: $0.00
Period of Performance: 09/01/2012 to 09/27/2012
 
         
Add Item 0201AC as follows:
         
 
        0201AC
Commercial Satellite Imagery - NIPRNET and SIPRNET  Web Hosting Service (WHS)
for the Service Level Agreement For Pixel & Imagery
Acquisition/Operations (Baseline Collection Capacity).
Amount: $1,500,000.00(Option Line Item)
09/14/2012
CLIN VALUE$1,500,000.00
Continued ...
 
      0.00

 
UNCLASSIFIED
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED

CONTINUATION SHEET REFERENCE NO. OF DOCUMENT BEING CONTINUED PAGE        OF
HM021010C0003/P00025 9 10

NAME OF THE OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC.
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
Incrementally Funded Amount: $0.00
Product/Service Code:         7640
Product/Service  Description: MAPS, ATLASES, CHARTS, &   GLOBES
Requisition No: NSU8G82177AS94
 
         
Accounting  Info:
9720100.4802  8A2 85CR P533XX SU8888 594C0 35102B
880300 ACRN: AN Funded: $0.00
Period of Performance: 09/28/2012 to 11/30/2012
 
         
Add Item 0201AD as follows:
 
        0201AD
Commercial Satellite Imagery - Service Level Agreement For Pixel &    Imagery
Acquisition/Operations (Baseline Collection Capacity).
Amount: $119,250,000.00(Option Line Item)
12/01/2012
Product/Service Code:      7640
Product/Service Description: MAPS, ATLASES, CHARTS, &   GLOBES
 
      0.00  
Period of Performance: 12/01/2012 to 08/31/2013
 
         
Change Item 0204 to read as follows(amount shown is the obligated amount):
 
        0204 Commercial Satellite Imagery - Value-Added
Products and Services.
Award Type: Indefinite-quantity
Min. Qty: N/AI Max. Quantity: N/A
1   Min. Amt:  $0.001 Max. Amount: [*]
Minimum Guaranteed: N Product/Service Code: 7640
Product/Service Description: MAPS, ATLASES, CHARTS, &   GLOBES
Period of Performance: 09/01/2012 to 08/31/2013
 
      [*]   Change Item 0205 to read as follows(amount shown
is the obligated amount):
 
        0205
Commercial Satellite Imagery - Physical Media Delivery.
Award Type: Time-and-materials
CLIN VALUE [*]
Incrementally Funded Amount: $0.00
Product/Service Code:  7640
Continued ...
 
      0.00

 
UNCLASSIFIED
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED

CONTINUATION SHEET REFERENCE NO. OF DOCUMENT BEING CONTINUED PAGE        OF
HM021010C0003/P00025 10 10

NAME OF THE OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC.
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
Product/Service Description:  MAPS, ATLASES, CHARTS, & GLOBES
 
         
Accounting Info:
TBD
Funded: $0.00
Period of Performance: 09/01/2012 to 08/31/2013
 
         
Change Item 0206 to read as follows(amount shown is the obligated amount):
 
        0206
Commercial Satellite Imagery - System Engineering Services Support.
Award Type: Time-and-materials
CLIN VALUE [*]
Incrementally Funded Amount: $70,000.00
Product/Service Code: 7640
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
Requisition No: NSU8Gl2185AS04
 
      70,000.00  
Accounting Info:
9720400.4802 8E2 85ME CM17XX SU8888 58810 34345B
880300 ACRN: AW Funded: $70,000.00
Period of Performance: 09/01/2012 to 08/31/2013
 
         
 
G-1 Accounting and Appropriation  Data
 
         
ACRN         Accounting and Appropriation  Data
 
      Amount  
AN              9720100.4802 8A2 85CR P533XX SU8888594C0 35102B 880300
 
    (NSU8G82177AS94/00000l)
 
(NSU8G82177AS94)
 
      $37,255,557.00   AW            9720400.4802
 8E2 85ME CM17XX SU888858810 34345B 880300
 
         (NSU8G12185AS04)
 
      $70,000,00  
Total:
 
      $37,325,557.00   
 
 
 
       

 
UNCLASSIFIED
 
 
 

--------------------------------------------------------------------------------

 
HM0210-10-C-0003-P00025
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED//FOR OFFICIAL  USE ONLY
WHEN SEPARATED  FROM ATTACHMENT 1
 

This Table is UNCLASSIFIED  
CLIN
   
Maximum Total Price
   
Obligated Amount
   
Unfunded Amount
 
CLIN Series 0100
                   
0101- See Note #1
    $ 135,864,117.00     $ 135,864,117.00     $ 0.00   0102       [*]     $ 0.00
      [*]   0103     $ 0.00     $ 0.00     $ 0.00   0104       [*]     $ 0.00  
    [*]   0105       [*]     $ 0.00       [*]   0106       [*]       [*]      
[*]  
Subtotal Contract Year 2
      [*]       [*]       [*]  
CLIN Series 0200
                         
0201AA-See Note #2
    $ 37,500,000.00     $ 37,255,557.00     $ 244,443.00  
0201AB
    $ 750,000.00     $ 0.00     $ 750,000.00  
0201AC
    $ 1,500,000.00     $ 0.00     $ 1,500,000.00  
0201AD
    $ 119,250,000.00     $ 0.00     $ 119,250,000.00   0202     $ 0.00     $
0.00     $ 0.00   0203     $ 0.00     $ 0.00     $ 0.00   0204       [*]     $
0.00       [*]   0205       [*]     $ 0.00       [*]   0206     $ 5,000,000.00  
  $ 70,000.00     $ 4.930,000.00  
Subtotal Contract Year 3
      [*]     $ 37,325,557.00       [*]  
CLIN Series 0300
                          0301     $ 159,000,000.00     $ 0.00     $
159,000,000.00   0302       [*]     $ 0.00       [*]   0303     $ 183,600,000.00
    $ 0.00     $ 183,600,000.00   0304       [*]     $ 0.00       [*]   0305    
  [*]     $ 0.00       [*]   0306       [*]     $ 0.00       [*]  
Subtotal Contract Year 4
      [*]     $ 0.00       [*]  
CLIN Series 0400
                          0401     $ 159,000,000.00     $ 0.00     $
159,000,000.00   0402       [*]     $ 0.00       [*]   0403     $ 183,600,000.00
    $ 0.00     $ 183,600,000.00   0404       [*]     $ 0.00       [*]   0405    
  [*]     $ 0.00       [*]   0406       [*]     $ 0.00       [*]  
Subtotal Contract Year 5
      [*]     $ 0.00       [*]  
CLIN Series 0500
                          0501     $ 159,000,000.00     $ 0.00     $
159,000,000.00   0502       [*]     $ 0.00       [*]   0503     $ 183,600,000.00
    $ 0.00     $ 183,600,000.00   0504       [*]     $ 0.00       [*]   0505    
  [*]     $ 0.00       [*]   0506       [*]     $ 0.00       [*]  
Subtotal Contract Year 6
      [*]     $ 0.00       [*]  
CLIN Series 0600
                          0601     $ 159,000,000.00     $ 0.00     $
159,000,000.00   0602       [*]     $ 0.00       [*]   0603     $ 183,600,000.00
    $ 0.00     $ 183,600,00.00   0604       [*]     $ 0.00       [*]   0605    
  [*]     $ 0.00       [*]   0606       [*]     $ 0.00       [*]  

 
Contract Page 22 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPERATED FROM ATTACHMENT 1
 
 

--------------------------------------------------------------------------------

 
HM0210-10-C-0003-P00025
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED//FOR OFFICIAL  USE ONLY
WHEN SEPARATED  FROM ATTACHMENT 1
 

This Table is UNCLASSIFIED  
CLIN
     
Maximum Total Price
     
Obligated Amount
     
Unfunded Amount
                             
Subtotal Contract Year 7
      [*]     $ 0.00       [*]  
CLIN Series 0700
                          0701     $ 159,000,000.00     $ 0.00      
159,000,000.00   0702       [*]     $ 0.00       [*]   0703       183,600,000.00
    $ 0.00       183,600,000.00   0704       [*]     $ 0.00       [*]   0705    
  [*]     $ 0.00       [*]   0706       [*]     $ 0.00       [*]  
Subtotal Contract Year 8
      [*]     $ 0.00       [*]  
CLIN Series 0800
                          0801       159,000,000.00     $ 0.00     $ 1
59,000,000.00   0802       [*]     $ 0.00       [*]   0803       183,600,000.00
    $ 0.00       183,600,000.00   0804       [*]     $ 0.00       [*]   0805    
  [*]     $ 0.00       [*]   0806       [*]     $ 0.00       [*]  
Subtotal Contract Year 9
      [*]     $ 0.00       [*]  
CLIN Series 0900
                          0901     $ 159,000,000.00     $ 0.00      
159,000,000.00   0902       [*]     $ 0.00       [*]   0903       183,600,000.00
    $ 0.00       183,600,000.00   0904       [*]     $ 0.00       [*]   0905    
  [*]     $ 0.00       [*]   0906       [*]     $ 0.00       [*]  
Subtotal Contract Year 10
      [*]     $ 0.00       [*]                              
Total Contract Value with Options
    $ 3,488,529,800.00       [*]       [*]      
Note #1: In accordance with (l AW) Attachment l , Enhanced View Imagery
Acquisition Statement of Work, Appendix B, Metrics Reporting/Reports and
Performance Criteria, $2,719,500 in CLIN 0001 Hold Back penalty has been
assessed against CLIN 0001. As a result of the penalty assessment against CLIN
0001, the CLIN 0101 Obligated Amount column will not exceed the stated value of
the CLIN: $135,864,117.
Note #2: l AW Attachment I , Enhanced View Imagery Acquisition Statement of
Work, Appendix B, Metrics Reporting/Reports and Performance Criteria, $244,443
in CLIN 0101 Performance Criteria penalty consideration has been applied against
funds due under CLIN 0201AA. Accordingly, the CLIN 0201 AA Obligated Amount
column will not exceed $37,255,557.
 

 
B.8
(U) CLIN DESCRIPTION

 
(U) In accordance with this contract, the Contractor shall furnish all
materials, labor, equipment and facilities, except as specified herein to be
furnished by the Government, and shall do all that which is necessary or
incidental to the satisfactory and timely performance of CLINs 0001 through 0006
(and Option CLINs if exercised) as stated above.
 
B.9
(U) CONTRACT TYPE

 
(U) This is a hybrid Firm Fixed Price and Time and Material cont ract
(predominately FFP), with base and option periods as specified in
Section/Paragraph F.5.
 
(U)
OPTION PERIODS

 
Contract Page 23 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPERATED FROM ATTACHMENT 1
 
 

--------------------------------------------------------------------------------

 
HM0210-10-C-0003-P00025
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED//FOR OFFICIAL  USE ONLY
WHEN SEPARATED  FROM ATTACHMENT 1
 
B.10
(U) OPTION CLINs 0101, 0201, 0301, 0401, 0501, 0601, 0701, 0801, AND 0901-
COMMERCIAL SATELLITE IMAGERY SERVICE LEVEL AGREEMENT FOR PIXEL & IMAGERY
ACQUISITION/OPERATIONS (BASELINE COLLECTION CAPACITY)

 
(U) The scope of this FFP CLIN for the acquisition and delivery of imagery and
associated imagery support data under a SLA from the Contractor's satellite
constellation is defined in Contract Attachment 1, EnhancedView Imagery
Acquisition Statement of Work, and in accordance with Special Contract
Requirement H.24, Exercise of Options, and Special Contract Requirement H.27,
Operating & Ordering Procedures For The Service Level Agreement Under Option
CLIN Series 0x01 or Option CLIN Series 0x03. This effort is priced at the
amounts set forth below.
 

This Table is UNCLASSIFIED  
Options: Contract Years 2 through 10
 
CLIN Series 0x01
 
Baseline Quantity
(sq nmi/day)
   
Firm Fixed Price
(12 Months)
 
Option CLIN 0101 (Contract Year 2)
    [*]       [*]  
Option CLIN 0201AA (Contract Year 3)
    [*]     $ 37,500,000.00  
Option CLIN 0201AB (Contract Year 3)
    N/A     $ 750,000.00  
Option CLIN 020lAC (Contract Year 3)
    N/A     $ 1,500,000.00  
Option CLIN 0201AD (Contract Year 3)
    [*]     $ 119,250,000.00  
Option CLIN 0301 (Contract Year 4)
    [*]       [*]  
Option CLIN 0401 (Contract Year 5)
    [*]       [*]  
Option CLIN 0501 (Contract Year 6)
    [*]       [*]  
Option CLIN 0601 (Contract Year 7)
    [*]       [*]  
Option CLIN 0701 (Contract Year 8)
    [*]       [*]  
Option CLIN 0801 (Contract Year 9)
    [*]       [*]  
Option CLIN 0901 (Contract Year 10)
    [*]       [*]  



(U) Funds are not presently available for the full a mount of Option
CLINs, 0101, 0201, 0301, 0401, 0501, 0601, 0701, 0801, and 0901 (if exercised).
The Government intends to incrementally fund these Option CLINs. The
Government's and the Contractor's continuing obligations under this Contract are
contingent upon the availability of appropriated funds from which payment for
contract purposes can be made. No legal liability on the part of the Government
for any payment or on the part of the Contractor for any performace under any
order placed under this Contract may arise until funds are made available to the
Contracting Officer for such orders and until the Contractor receives notice of
such availability in writing from the Contracting Officer and the Contracting
Officer modifies the contract to expressly obligate the additional funds.
 
B.11
(U) OPTION CLINs 0102, 0202, 0302, 0402, 0502, 0602, 0702, 0802, AND 0902:
RESERVED

 
B.12
(U) OPTION CLINs 0103 AND 0203: RESERVED

 
B.13
(U) OPTION CLINs 0303, 0403, 0503, 0603, 0703, 0803, AND 0903: COMMERCIAL
SATELLITE IMAGERY- SERVICE LEVEL AGREEMENT FOR PIXEL & IMAGERY
ACQUISITION/OPERATIONS (AUGMENTATION IMAGERY COLLECTION CAPACITY)

 



(U) The scope of this FFP CLIN for the acquisition and delivery of imagery and
associated imagery support data under a SLA from the Contractor's augmentation
satellite constellation is defined in Contract Attachment 1, EnhancedView
Imagery Acquisition Statement of Work, and in accordance with Special Contract
Requirement H.24, Exercise of Options, Special Contract Requirement H.26,
Special Terms And Conditions In The Event Of Termination For Convenience and/or
Cancellation Of Other Transaction For Prototype Project (OTFPP) Agreement And
Subsequent Impacts To Option CLIN Series 0x03, and Special Contract Requirement
H.27, Operating & Ordering Procedures For The Service Level Agreement Under
Option CLIN Series 0x01 or Option CLIN Series 0x03. This effort is priced at the
amounts set forth below.
 
This Table is UNCLASSIFIED
Options:  Contract Years 4 through 10  *

 
Contract Page 24 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPERATED FROM ATTACHMENT 1
 
 

--------------------------------------------------------------------------------

 
HM0210-10-C-0003-P00025
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED//FOR OFFICIAL  USE ONLY
WHEN SEPARATED  FROM ATTACHMENT 1
 
CLIN Series Ox03
 
Augmentation Quantity
(sqnmi/day)
   
Firm Fixed Price
(12 Months)
 
** Option CLIN 0303 (Contract Year 4)
    [*]       [*]  
Option CLIN 0403 (Contract Year 5)
    [*]       [*]  
Option CLIN 0503 (Contract Year 6)
    [*]       [*]  
Option CLIN 0603 (Contract Year 7)
    [*]       [*]  
Option CLIN 0703 (Contract Year 8)
    [*]       [*]  
Option CLIN 0803 (Contract Year 9)
    [*]       [*]  
Option CLIN 0903 (Contract Year 10)
    [*]       [*]      
* The first Option in CLIN Series 0x03 to be exercised is dependent on
successful completion of Milestone #19 of the companion OTFPP Agreement No.
HM0210-10-9-000 l to this contract.
 
** The monthly fee(s) shall be pro-rated for any partial month based on the
total days the SLA is in effect. (For example, if the monthly fee is $30, or
$360 for 12 months, and the SLA does not take effect until the 16th day of  the
second month, Option CLIN 0303 would be priced at $15 for the second month and
$30 for the next l 0 months, or $315 for 10.5 months.)
 



(U) Funds are not presently available for the full amount of Option CLINs 0303,
0403, 0503, 0603, 0703, 0803, and 0903 (if exercised). The Government intends to
incrementally fund these Option CLINs. The Government's and the Contractor's
continuing obligations under this Contract are contingent upon the availability
of appropriated funds from which payment for contract purposes can be made. No
legal liability on the part of the Government for any payment or on the part of
the Contractor for any performance under any order placed under this Contract
may arise until funds are made available to the Contracting Officer for such
orders and until the Contractor receives notice of such availability in writing
from the Contracting Officer and the Contracting Officer modifies the contract
to expressly obligate the additional funds.
 
B.14
(U) OPTION CLINs 0104, 0204, 0304, 0404, 0504, 0604, 0704, 0804, AND 0904:
COMMERCIAL SATELLITE IMAGERY - VALUE-ADDED PRODUCTS AND SERVICES

 
(U) The scope of effort for this CLIN Series is defined in Contract Attachment 1
, EnhancedView Imagery Acquisition Statement of Work, and in accordance with
Special Contract Requirement H.24, Exercise of Options. This effort is estimated
at the amounts set forth below. These Option CLINs have a ceiling value of [*]
per year for Contract Years 2 through 6, and ceiling values of [*] per year for
Contract Years 7 through l 0. The sum of all items ordered herein and invoiced
for shall not exceed each Option CLINs' ceiling value.


(U) Minimum Amount: [*] per Option CLIN
(U) Maximum Amount: [*] per Option CLINs 0104, 0204, 0304, 0404, 0504 through
0604
(U) Maximum Amount: [*] per Option CLINs 0704 through 0904


(U) Option CLIN 0104, 0204, 0304, 0404, 0504, 0604, 0704, 0804, and 0904 are
indefinite-quantity ordering CLINs for the supplies or services and prices as
specified in the Statement of' Work or in separately issued contractual
documents and are effective for the entire period of performance or as otherwise
specified. Ordering will be accomplished in accordance with Special Contract
Requirement H.7, Ordering Procedures. Delivery or performance shall be made only
as authorized by orders issued in accordance with the Statement of Work, Section
C. The Contractor shall furnish to the Government, when and if ordered, the
supplies or services specified herein up to and including the amount designated
as the "maximum." The Government has no minimum order obligations. Except for
the limitations in the value specified as the maximum amount, there is no limit
on the number of orders that may be issued. The Government may issue orders
requiring delivery to multiple destinations or performance at multiple
locations. (Funding obligations for this CLIN may occur via Standard Form 30s,
DO Form 1155s, or other forms as determined at the time of award of the specific
value-added requirement.)
 
Contract Page 25 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPERATED FROM ATTACHMENT 1
 
 

--------------------------------------------------------------------------------

 
HM0210-10-C-0003-P00025
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED//FOR OFFICIAL  USE ONLY
WHEN SEPARATED  FROM ATTACHMENT 1
 
B.15
(U) OPTION CLINs 0105, 0205, 0305, 0405, 0505, 0605, 0705, 0805, AND 0905:
COMMERCIAL SATELLITE IMAGERY - PHYSICAL MEDIA DELIVERY

 
(U) The scope of effort for this CLIN Series is defined in Contract Attachment
I, Enhanced View Imagery Acquisition Statement of Work, and in accordance with
Special Contract Requirement H.24, Exercise of Options. These Option CLINs have
a ceiling value of [*] contract year. The sum of all items provided herein and
invoiced for shall not exceed [*] Option CLIN.


(U) Minimum Amount: $0.00 per Option CLIN
(U) Maximum Amount: [*] per Option CLIN


(U) Option CLINs 0105, 0205, 0305, 0405, 0505, 0605, 0705, 0805, and 0905 are
indefinite-quantity ordering CLINs for the supplies or services and prices
specified herein to support the storage and dissemination of imagery, and image
products on media, and are effective for the entire period of performance.
Delivery or performance shall be made only as authorized by the Contracting
Officer, the Contracting Officer's Representative, or other government official
as designated by the Contracting Officer. The Contractor shall furnish to the
Government, when and if ordered, the supplies or services specified in Option
CLINs 0105, 0205, 0305, 0405, 0505, 0605, 0705, 0805, and 0905 up to and
including the amount designated as the "maximum.". The Government has no minimum
order obligations.
 
B.16
(U) OPTION CLINs 0106, 0206, 0306, 0406, 0506, 0606, 0706, 0806, AND 0906:
COMMERCIAL SATELLITE IMAGERY- SYSTEM ENGINEERING SERVICES SUPPORT

 
(U) The scope of effort for this CLIN Series is defined in Contract Attachment
1, EnhancedView Imagery Acquisition Statement of Work, and in accordance with
Special Contract Requirement H.24, Exercise of Options. These Option CLINs have
a ceiling value of [*] each. The sum of all effort provided herein and invoiced
for shall not exceed [*] per Option CLIN. Option CLINs 0106, 0206, 0306, 0406,
0506, 0606, 0706, 0806, and 0906 are T&M CLINs for System Engineering Services
Support. T&M support shall be provided as directed by the Contracting Officer.


(U) These Option CLINs will be incrementally funded in accordance with NGA
budget and policy provisions. The Government's and the Contractor's continuing
obligations under these CLINs are contingent upon the availability of
appropriated funds from which payment for contract purposes can be made. No
legal liability on the part of the Government for any payment or on the part of
the Contractor for any performance under any task placed under these Option
CLINs may arise until funds are made available to the Contracting Officer for
such tasks and until the Contractor receives notice of such availability in
writing by the Contracting Officer and the Contracting Officer modifies the
contract to expressly obligate the additional funds.
 
Contract Page 26 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPERATED FROM ATTACHMENT 1
 
 

--------------------------------------------------------------------------------

 
HM0210-10-C-0003-P00025
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED//FOR OFFICIAL  USE ONLY
WHEN SEPARATED  FROM ATTACHMENT 1
 
(U) SECTION F- Deliveries or Performance
 
F.1
(U) FAR 52.242-15 STOP-WORK ORDER.(AUG 1989)

 
F.2
(U) FAR 52.247-34 F.O.B. DESTINATION. (NOV 1991)

 
(U) The principal place of performance under this Contract shall be the
Contractor 's facility located at:
 
2325 Dulles Corner Boulevard, Herndon, VA 20171-4674

 
F.3
(U) CONSIGNEE AND ADDRESS



(U//FOUO) In the event submitted items are classified TOP SECRET, SI/TK or other
compartmented categories they shall be sent through Government approved courier
channels to:


[*]
[*]
[*]
[*]


(U/FOUO) Other agreement documentation or non-compartmented classification
through SECRET may be forwarded by registered mail to:


[*]
[*]
[*]
[*]
 
F.4
(U) PERSONAL DELIVERY

 
(U) In the event any item under this Contract is personally delivered to the
Contracting Officer's Representative or the Contracting Officer, the Contractor
shall obtain a signed receipt in duplicate from the Contracting Officer's
Representative or Contracting Officer. One copy of the receipt shall be attached
to the Contractor's invoice submitted for payment for such item(s). Failure to
do so may result in delayed payment.
 
F.5
(U) PERIOD OF PERFORMANCE

 
a. (U) This Contract commences upon execution. Specific CLIN periods of
performance, excluding CLIN Series 010x and CLIN 0201, are as shown below. For
CLIN Series 010x the period of performance will run from option exercise through
August 31, 2012. CLIN 0201 is broken into a four part option with different
performance periods:

Sub-CLIN 0201AA, 01-September-2012 through 30-November-2012;
Sub-CLIN 0201AB, 01-September-2012 through 27-September-2012;
Sub-CLIN 0201AC, 28-September-2012 through 30-November-2012; and
Sub-C LIN 0201AD, 01-December-2012 through 31-August-2013.


(U) The period of performance of CLIN 0001 is from 01 September 2010 through
October 4, 2011. If and to the extent that any CLIN under Option CLIN Series
0x01 is exercised, the period of performance for each individual CLIN is through
12 Months After Previous Contract Period Ends (MAPCPE).


(U) The period of performance for CLIN 0002 is from contract award through
January 31, 2013, with the option periods RESERVED.


(U) CLIN 0003 is RESERVED. If and to the extent that any CLIN under Option CLIN
Series 0x03 is exercised, the period of performance for each individual CLIN is
through 12 MAPCPE, excluding the first option exercise under this CLIN Series.
For the first option exercised under Option CLIN Series 0x03, see Special
Contract Requirement H.24, Exercise of Option, paragraph d for the period of
performance.
 
Contract Page 30 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPERATED FROM ATTACHMENT 1
 
 

--------------------------------------------------------------------------------

 
HM0210-10-C-0003-P00025
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION
 
UNCLASSIFIED//FOR OFFICIAL  USE ONLY
WHEN SEPARATED  FROM ATTACHMENT 1
 
(U) The ordering period for CUNs 0004, 0005 and 0006 is from contract award
through October 4, 2011. If and to the extent that any CLIN under Option CLIN
Series 0x04, 0x05 and 0x06 is exercised, the ordering period of performance for
each individual CLIN is through 12 MAPCPE.


(U) The table below graphically illustrates the base and option periods for all
CLINs.



This Table is UNCLASSIFIED
Contract
Year
CLIN Series
0x01
CLIN Series
0x02
CLIN Series
0x03
CLIN Series
0x04
CLIN Series
0x05
CLIN Series
0x06
1 (Base Year)
Base
Base
RESERVED
Base
Base
Base
2
Through 31-
AUG-2012
RESERVED
Through 31-
AUG-2012
Through 31-
AUG-2012
Through 3 1-
AUG-2012
           
3
See  a. above for
Sub-CLINs 0201AA,
AB, AC and AD
RESERVED
1 2 MAPCPE
12 MAPCPE
12 MAPCPE
4
12 MAPCPE
RESERVED
12 MAPCPE
12MAPCPE
12 MAPCPE
12 MAPCPE
5
12 MAPCPE
RESERVED
12 MAPCPE
12MAPCPE
12MAPCPE
12 MAPCPE
6
12 MAPCPE
RESERVED
12 MAPCPE
12 MAPCPE
12MAPCPE
12 MAPCPE
7
12 MAPCPE
RESERVED
12 MAPCPE
12 MAPCPE
12 MAPCPE
12 MAPCPE
8
12 MAPCPE
RESERVED
12 MAPCPE
12 MAPCPE
12 MAPCPE
12 MAPCPE
9
12 MAPCPE
RESERVED
12 MAPCPE
12 MAPCPE
12MAPCPE
12 MAPCPE
10
12 MAPCPE
RESERVED
12 MAPCPE
12 MAPCPE
12 MAPCPE
12 MAPCPE



b. (U) Provisions of this Contract, which, by their express terms or by
necessary implication, apply for periods of time other than specified herein,
shall be given effect, notwithstanding this clause. In the event requirements
exceed the minimum contract amount requirements, the Government reserves the
right to compete the additional requirements.
 
F.6
(U) PLACE OF DELIVERY

 
a. (U) Primary Delivery: Origin. The articles to be furnished hereunder shall be
delivered upon placement into the NGA Product Archive located at the
Contractor's site or as designated by the Contracting Officer at the time of
tasking in accordance with Attachment 1, EnhancedView Imagery Acquisition
Statement of Work.


b. (U) Secondary Delivery: Destination. Finished products shall be transmitted
electronically (in accordance with Attachment 1, EnhancedView Imagery
Acquisition Statement of Work) upon NGA request after placement into the NGA
Product Archive located at the Contractor's site at no additional charge. If
requested, NGA may designate another media type for delivery at additional
expense.
 
F.7
(U) DATA DELIVERABLE

 
(U) The contractor shall provide data deliverables and reports in accordance
with Contract Attachment 1, EnhancedView Imagery Acquisition Statement of Work.
 
Contract Page 31 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPERATED FROM ATTACHMENT 1
 
 

--------------------------------------------------------------------------------

 
HM0210-10-C-0003-P00025
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION
 
UNCLASSIFIED//FOR OFFICIAL  USE ONLY
WHEN SEPARATED  FROM ATTACHMENT 1
 

 This Table is UNCLASSIFIED  
Action
   
CLIN
 
ACRN
Fund Cite
 
Obligated
Funding
   
Cumulative
Total
        0101  
AM
9720100.4802 8A2 85CR UC33XX SU8888 594C0 343458 880300
    [*]         P00017          
Total
    [*]       [*]         0001  
AP
9720100.4802 8A2 85CR UC02AP SU8888 594C0 343458 880300
    [*]                 0001  
AQ
9720100.4802 8A2 85CR UC021Q SU8888 594C0 343458 880300
    [*]                 0001  
AR
9720100.4802 8A2 85CR UC02SO SU8888 594C0 343458 880300
    [*]           P00018     0001  
AS
9720 I 00.4802 8A2 85CR UC02YE SU8888 594C0 343458 880300
    [*]       [*]         0001  
AT
97201 00.4802 8A2 85CR UC02CT SU8888 594C0 343458 880300
    [*]                 0001  
AM
9720100.4802 8A2 85CR UC33XX SU8888 594C0 343458 880300
    [*]                      
Total
    [*]                 0106  
AL
9710400.4802 8E I 85ME CMI7SE ASX888 58810 343458 880300
    [*]           P00019          
Total
    [*]       [*]         0101  
AN
9720100.4802 8A2 85CR P533XX SU8888 594C0 351028 880300
    [*]           P00020          
Total
    [*]       [*]         0006  
AU
9710400.4802 8E1 85ME CM17SE AB8888 58810 343458 880300
    [*]                 0101  
AN
9720100.4802 8A2 85CR P533XX SU8888 594C0 351028 880300
    [*]       [*]   P00021          
Total
    [*]                 0101  
AN
9720100.4802 8A2 85CR P533XX SU8888 594C0 351028 880300
    [*]           P00022          
Total
    [*]       [*]         0002  
AV
9710400.4802 8EI  85ME CM 1 7SE AB8888 588AG 343458 880300
    [*]           P00023          
Total
    [*]       [*]         0101  
AN
9720100.4802 8A2 85CR P533XX SU8888 594C0 351028 880300
    [*]           P00024          
Total
    [*]       [*]        
0201 AA
 
AN
9720100.4802 8A2 85CR P533XX SU8888 594C0 351028 880300
  $ 37,255,557.00            P00025     206  
AW
9720400.4802 8E2 85ME CM I7XX SU8888 5881 0343458 880300
  $ 70,000.00       [*]              
Total
  $ 37,325,557.00          

 
Contract Page 34a of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPERATED FROM ATTACHMENT 1
 
 

--------------------------------------------------------------------------------

 
HM0210-10-C-0003-P00025
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION
 
UNCLASSIFIED//FOR OFFICIAL  USE ONLY
WHEN SEPARATED  FROM ATTACHMENT 1
 
2. (U) All license rights for use of the unprocessed sensor data and
requirements-compliant processed imagery, imagery services, imagery-derived
products and imagery support data provided to the U.S. Government purchased
under this NGA contract are in perpetuity.


3. (U) Licensed users may generate an unlimited number of hardcopies and
softcopies of the unprocessed sensor data and requirements-compliant processed
imagery, imagery services, imagery-derived products and imagery support data for
their use.
 
4. (i) (U) Licensed users may generate any derived product from the licensed
unprocessed sensor data; and requirements-compliant processed imagery, imagery
services, imagery-derived products and imagery support data.
 
(ii) (U) Unprocessed sensor data and requirements-compliant processed imagery,
imagery services, imagery­-derived products and imagery support data licensed
under this NGA contract have no restrictions on use and distribution, but shall
contain the copyright markings.


b. (U) Licensed Users

1. (U) The imagery may be used by the U.S. Government (including, all branches,
departments, agencies, and offices).
2. (U) The U.S. Government may provide the imagery to the following
organizations:
State Governments
Local Governments
Foreign Governments and inter-governmental organizations
Non-Governmental Organization's (NGO) and other non-profit organizations
3. (U) In consideration for the flexibility afforded to the U.S. Government by
allowing unprocessed sensor data and requirements-compliant processed imagery,
imagery services, imagery-derived products and imagery support data to be
shared, the United States Government shall use its reasonable best efforts to
minimize the effects on commercial sales. Acquisition and dissemination of
imagery and imagery products collected within the United States shall be
restricted in accordance with law and regulation.


H.24 (U) EXERCISE OF OPTIONS


a. (U) The Government has the unilateral right to exercise any option under this
contract by a contract modification signed by the Contracting Officer. The
Government may exercise from time to time, either in whole or in part, some or
all the option CLINs. An option will be exercised by issuance of a modification
prior to the end of the current contract period, EXCEPT FOR: Option 1 Contract
Year 2, which will be exercised by issuance of a modification not later than
October 31, 2011; Option 2 Contract Year 3 CLIN 0201AC, which will be exercised
by issuance of a modification not later than September 14, 2012; and Option 2
Contract Year 3 CLIN 0201 AD, which will be exercised by issuance of a
modification not later than December 15, 2012. The Government will provide
written notice 30 days prior to its intent to exercise any option except for
CLIN 0201AD, where the Government will provide written notice not later than
October 31, 2012.


b. (U) If exercised, Option CLINs 0101, 0201, 0301, 0401, 0501, 0601, 0701,
0801, and 0901, SLA for Pixel & Imagery Acquisition/Operations (Baseline
Collection Capacity) will be exercised not later than the last day of the base
period or not later than the last day of the subsequent option period, except as
noted in paragraph a above for Option 1, as appropriate. The Government may
exercise the Options under these CLINs only if the preceding Option CLIN was
exercised.


c. (U) CLIN 0002: In the event that the Government establishes CLIN 0002 as an
Option, the Government may unilaterally exercise CLIN 0002 at the pricing shown
in Section B, Supplies or Services/Prices, within 12 Months from award of the
contract.


d. (U) If exercised, Option CLINs 0303, 0403, 0503, 0603, 0703, 0803, and 0903,
SLA for Pixel & Imagery Acquisition / Operations (Augmented Collection Capacity)
will be exercised not later than the last day of the base period or subsequent
option period, as appropriate. The Government may exercise the Options under
these CLINs only if the preceding Option CLIN was exercised; HOWEVER, the first
Option exercised under CLIN Series 0x03 is dependent on successful completion of
Milestone #19 of the companion OTFPP Agreement No. HM0210-10-9-0001 to this
contract. Accordingly, if Milestone #19 does not occur until the Option CLIN
0403 time frame, Option CLIN 0403 will be deemed the first Option period for
purposes of this paragraph and contract.


e. (U) If exercised, Option CLINs 0104, 0204,0304,0404, 0504,0604,0704, 0804,
and 0904 Value-Added Products and Services will be exercised not later than the
last day of the base period or not later than the last day of the subsequent
option period, except as noted in paragraph a above for Option 1 , as
appropriate. The Government may exercise the Options under these CLINs only if
the preceding Option CLIN was exercised.
 
Contract Page 46 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPERATED FROM ATTACHMENT 1
 
 

--------------------------------------------------------------------------------

 
HM0210-10-C-0003-P00025
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY
GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS INDICATED BY A [*]
IN THE TEXT, AND
SUBMITTED TO THE COMMISSION


UNCLASSIFIED//FOR OFFICIAL  USE ONLY
WHEN SEPARATED  FROM ATTACHMENT 1
 
(U) SECTION J - List of Documents Exhibits and Other Attachments


J.1      (U) LIST OF DOCUMENTS, EXHIBITS, AND OTHER ATTACHMENTS
 

  This Table is UNCLASSIFIED
Attachment
Description
 
Date
1
EnhancedView Imagery Acquisition Statement of Work  (SOW) (CLASSIFIED)
 
August 24, 2012
2
DO Form 254, Contract Security Classification Specification, Revision 1
 
April 15, 2011
3
Government Furnished Property List (to be determined based on Offeror's
proposal)
 
June 25, 2010
4
Small Business Subcontracting Plan (to be provided by Offeror)
 
June 25, 2010
5
List of Data Delivered with Government Purpose Rights (to be provided
by Offeror)
 
March 1, 2010
6
List of Data with Limited Rights (to be provided by Offeror)
 
March 1, 2010
7
Nondisclosure Agreement
   

 
Contract Page 63 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPERATED FROM ATTACHMENT 1
 
 

--------------------------------------------------------------------------------